DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-20 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-8 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of prior U.S. Patent No. 11,104,121 B2. This is a statutory double patenting rejection.
Claims 9-13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 9-13 of prior U.S. Patent No. 11,104,121 B2. This is a statutory double patenting rejection.
Claims 14-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 14-20 of prior U.S. Patent No. 11,104,121 B2. This is a statutory double patenting rejection.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art, double patenting rejections notwithstanding.
The following is a statement of reasons for the indication of allowable subject matter:
Independent Claim 1 is indicated as having allowable subject matter because the recited limitations for determining a zone effected by the gas-borne debris and controlling the laser beam so as to prevent the laser beam from intersecting the zone, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-8 would be allowable as depending from an indicated-allowable base claim.
Independent Claim 9 is indicated as having allowable subject matter because the recited limitations for determining a zone effected by the gas-borne debris and determining a scanning sequence of the laser beam so as to avoid the laser beam intersecting the zone, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 10-13 would be allowable as depending from an indicated-allowable base claim.
Independent Claim 14 is indicated as having allowable subject matter because the recited limitation that a scanning sequence of the laser beam is determined to avoid intersecting with the zone effected by gas-borne debris generated by the solidification of the powder, when taken with the claims as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 15-20 would be allowable as depending from an indicated allowable base claim.
A close prior art reference here made of record Abe (US 2012/0251378 A1) discloses a method for selective laser solidifying, comprising repeatedly providing a hybrid laser sintering/milling machine including a build chamber with powder layer forming means for forming a powder layer (powder bed) of a powder in a predetermined thickness, and a light beam irradiation means. Abe further discloses gas is forced to locally flow in the interior of the chamber to form a localized gas flow for preventing the fogging of the light transmission window of the chamber by the fume, or for preventing the obstruction of the light beam route by the fume. Abe does not disclose determining a zone effected by the gas-borne debris or avoiding intersecting with the zone.
A close prior art reference here made of record Iketani (JP 2002-224864-A, see attached machine translation to English) discloses a laser marking apparatus and method, the apparatus comprising a laser light source that can emit laser light, a galvano scanner that can emit laser light onto an object (W) and can change the direction of the laser light using a pair of galvano mirrors each with drive means, and a controller, including CPU and memory, that functions as a control data generation means for generating control data for the galvano scanner. The controller generates control data on the basis of airflow direction information such that the print units to be printed are printed successively from the downstream side to the upstream side of the airflow. Iketani does not disclose determining a zone effected by the gas-borne debris or avoiding intersecting with the zone, but rather discloses the ordering of the print units based upon a one-dimensional positioning of those print units, and not projecting a gas-borne debris zone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743